I vote for affirmance. Upon the merits of the case, I think no negligence was shown in the defendant. If the accident was not due to the intestate's negligence, it was chargeable to the fault of a fellow-servant, in a detail of the work.
As to the construction of the statute, I agree with Judge VANN that the cause of action accrued upon the death of the intestate. I think this construction is required and is justified, when the provision of the Code contained in section 1902 is read in connection with section 380 and the sections following. The case comes within the class of personal injuries and is controlled by section 1902, which prescribes a limitation of two years after the death for the commencement of the action. The words of the statute of 1886, in question, should be given that meaning, which accords with their sense as used in sections 380 to 388 of the Code, with the special limitation of section 1902 and with the obvious intention of the legislature to protect the municipality from stale claims. *Page 411 
CULLEN, Ch. J., and O'BRIEN, J., read for reversal of order of Appellate Division and affirmance of judgment of Trial Term, with costs in Appellate Division and in this court; HAIGHT and WERNER, JJ., concur with CULLEN, Ch. J.; VANN, J., reads dissenting opinion, and BARTLETT, J., concurs; GRAY, J., concurs, in memorandum, with VANN, J.
Ordered accordingly.